COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
 IN RE: CHARLES L. STRINGER,                                      No. 08-11-00201-CR
                                                  §
                                                             AN ORIGINAL PROCEEDING
                   Relator.                       §
                                                                       IN MANDAMUS
                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Charles L. Stringer filed a pro se petition for writ of mandamus, complaining of the trial

court’s failure to rule on two motions. Stringer claims that on January 7, 2011, he filed a motion to

dismiss pursuant to the Fourth Amendment and a motion to dismiss pursuant to Article 32.01 of the

Texas Code of Criminal Procedure. He further claims that the trial court has failed to rule on either

motion. Stringer has not established his entitlement to mandamus relief.

       A writ of mandamus will issue to compel a trial court to perform a ministerial act when the

relator has no adequate remedy at law. State ex rel. Young v. Sixth Judicial Dist. Court at

Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007)(orig. proceeding). When a motion has been

properly filed and brought to the court’s attention, the act of giving consideration to and ruling upon

the motion is a ministerial act. See id.; In re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo

2001, orig. proceeding).

       Stringer has not established that he filed the motions. Although he states in his unsworn

petition that he filed them with the court clerk, he provides no proof of this fact. See TEX .R.APP .P.

52.3(j), (k)(1)(A). Even if we assumed that the motions were filed, Stringer has not demonstrated
that they have been brought to the trial court’s attention or that the court is aware of the motions.

The clerk’s knowledge cannot be imputed to the trial court. See Chavez, 62 S.W.3d at 228.

       Moreover, “a trial court is free to disregard any pro se motions presented by a defendant who

is represented by counsel.” Robinson v. State, 240 S.W.3d 919, 922 (Tex.Crim.App. 2007). It is not

clear from Stringer’s petition whether he is represented by counsel. If he is represented by counsel,

the trial court would not have abused its discretion by failing to rule on the pro se motions.

       The petition for writ of mandamus is denied. Stringer’s motion to quash indictment or

compel discovery is also denied.


August 31, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)